Case: 21-30460      Document: 00516184607          Page: 1   Date Filed: 01/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 28, 2022
                                   No. 21-30460
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Marquist Kenyon Burns,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:20-CR-188-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Marquist Kenyon Burns appeals the sentence imposed for his
   conviction of possession of a firearm by a convicted felon. He argues that his
   trial counsel provided ineffective assistance regarding a personal letter he
   filed with the district court prior to sentencing.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30460      Document: 00516184607          Page: 2   Date Filed: 01/28/2022




                                    No. 21-30460


          Generally, an ineffective assistance claim “cannot be resolved on
   direct appeal when the claim has not been raised before the district court
   since no opportunity existed to develop the record on the merits of the
   allegations.” United States v. Montes, 602 F.3d 381, 387 (5th Cir. 2010)
   (internal quotation marks and citation omitted).          The record is not
   sufficiently developed regarding, at least, counsel’s motivations and strategic
   considerations concerning the letter and what was discussed between Burns
   and counsel in drafting and filing the letter. See United States v. Diaz, 989
   F.3d 390, 396 (5th Cir.), cert. denied, 142 S. Ct. 368 (2021); Montes, 602 F.3d
   at 387-88. Because the record is not sufficiently developed to allow us to
   make a fair evaluation of Burns’s claim of ineffective assistance of counsel,
   we decline to consider it without prejudice to collateral review. See Diaz, 989
   F.3d at 396; Montes, 602 F.3d at 387-88.
          AFFIRMED.




                                         2